Abatement order filed February 24, 2022.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00419-CR
                                  ____________

                         DARIUS ALLEN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1551047

                           ABATEMENT ORDER

      Appellant appeals his conviction for assault of a family member. Appellant’s
appointed counsel filed a brief in which counsel concludes the appeal is wholly
frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate
counsel’s conclusion that there are no arguable issues for appeal. See Anders, 386
U.S. at 744.1 Accordingly, the case is abated and remanded to the trial court with
instructions for the trial court to appoint new counsel for appellant. The trial court
clerk is ordered to prepare, certify, and file with the clerk of this court a
supplemental clerk’s record containing that appointment within thirty (30) days of
the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed.



                                        PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.




1
  Specifically, the Anders brief does not adequately address whether trial counsel was ineffective
by failing to argue that being 25 minutes late for a scheduled virtual appointment with his
community supervision officer during the height of the COVID-19 pandemic was not a failure to
report that could justify revocation of community supervision. Our decision should not be
viewed as a determination of the merits of any issues raised in the brief or a limitation on any
issue that may be raised in this appeal. Appellant’s new appellate counsel should personally
review the record to determine what issues should be raised in this appeal.

                                                2